Barnard, P. J.
The facts established in this case are few, and .in themselves are not the subject of dispute. On the 2d December, 1784, the common council, imbued with emotions of gratitude for the distinguished services of General Washington, voted an address to him, together with the freedom of the city, in a gold box. At a s'ubser quent meeting of the common council, held on the 2d May, 1785, the mayor produced and read a letter from General Washington replying to the address of the corporation, which was addressed to the “ Honble. The Mayor, Recorder, Aldermen and Commonalty of the city of New *26York,” and subscribed by “ Geo. Washington.” By order of the common council the address and the reply were; published and entered upon the minutes. One John 'Allan had the letter in his possession about thirty years before the trial of the action, and at his death it passed into the hands of his daughter, who claimed possession up to the period of its sale, on the day of May, 1864, when, as alleged, it became the property, by purchase, of the defendant Lent. How. Allan became the possessor of the letter, is in no way shown by the evidence; nor does it appear that any offer was made on behalf of the defense to show title, other than simple possession.
The learned justice who tried the cause, charged the jury, “If there was any way in which the common council could deprive themselves of their interest in the letter and pass it to him, you will ascertain whether it is so, and you will determine whether, when he became possessed of it, he became so possessed lawfully or unlawfully.”
The justice further charged, “Did the deceased, John Allan receive this paper as owner of it, when he did receive it, or did he not? If.he received it as owner, and was owner of it at the time, of course this suit is defended; or if he obtained it improperly, and with the intent to convert it to his own use wrongfully, then this suit is. defended, because the conversion took place more than thirty years ago, and the action should have been commenced within six years of that time to enable the plaintiffs to recover. If, on the other hand, you believe he acquired it honestly, by loan or otherwise, without acquiring an absolute property in it, at the time he received it, then the plaintiffs are entitled to recover.”
We are unable to discover any error in these, the substantial portions of the justice’s charge, and the questions involved having been fairly submitted to the jury, and they having found averdict.for the plaintiffs, we must conclude that in so finding they determined that Allan did acquire *27the custody of the letter honestly, without acquiring an absolute property in it.
The rule of general application, that the possession of personal property implies ownership against the world, must be regarded as exceptional in certain cases.
• In the present action the letter was a particular and peculiar species of property. Its style, address and responsive character to a legislative act, should of itself be regarded as having imparted notice to all, that from the moment of its reception and sending it became the property of the corporation to whom it was addressed.
Unlike other personal property, which ordinarily possesses but little, if any, distinctive mark which might place individuals upon inquiry, this letter, so written, in such terms, and so addressed, held Allan to constantly recurring notice of its ownership by the corporation.
His possession was wholly unexplained, and the jury have charitably found that he had become possessed of it, but without title by any alienation- from .the corporation who were originally and rightfully its possessors and owners.
Ho notice is shown to have been at any time given to the corporation of the possession by Allan. Had such notice been shown, the statute of limitations by appropriate lapse of time might have had application.
The judgment should be affirmed, with costs.